DETAILED ACTION

This action is in response to the amendment filed on 3/4/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laaly et al. (U.S. Patent Application Publication 2005/0178428).
Laaly discloses a method of laminating a contoured part (considered 48, 56, 50, 58, 52) and a laminate (considered 54, 60) comprising a heat-activated adhesive (60) using a vacuum laminator comprising a flexible membrane (74), the method comprising: heating (in a pre-heating step, i.e. “Where such a laminator is used, prior to ceasing the vacuum in the upper chamber, the diaphragm could be pre-heated by the upper heater plate.” as taught in Paragraph 0049) the flexible membrane; positioning (by ceasing vacuum in the upper chamber 68 to lower the heated flexible membrane and arranging) the laminate between the heated flexible membrane and the contoured part; positioning (by placing the 
Regarding claim 2, Laaly teaches wherein positioning the heated flexible membrane into direct conformed contact with the upper surface of the laminate and the side surfaces of the contoured part comprises conforming the heated flexible membrane to the laminate and the contoured part by applying a vacuum between the heated flexible membrane and the contoured part (vacuum in the lower chamber 72) (Paragraph 0048).
Regarding claim 3, Laaly teaches the laminate (54, 60) comprises a first side for facing the contoured part, a second side for facing the flexible membrane, and a heat activated adhesive (60) applied on the first side.

Regarding claim 12, Laaly teaches conforming the laminate to the surface of the contoured part comprises applying a vacuum between the heated flexible membrane and the contoured part (Paragraph 0048).
Regarding claim 13, Laaly teaches heating the flexible membrane and heating the conformed laminate and contoured part comprise heating with a same heat source (upper heater plate) (Paragraph 0049).
Regarding claim 14, Laaly teaches positioning the heated flexible membrane into direct conformed contact with the upper surface of the laminate and the side surfaces of the contoured part comprises conforming the heated flexible membrane to the laminate on the surface of the contoured part.
Regarding claim 15, Laaly teaches conforming the heated flexible membrane to the laminate on the surface of the contoured part comprises applying a vacuum between the flexible membrane and the contoured part.  
Regarding claim 16, Laaly teaches a method of preheating a contoured part (considered 46), the method comprising: heating (in a pre-heating step) a flexible membrane (74); positioning the heated flexible membrane into direct conformed contact with the contoured part; maintaining the heated flexible membrane in direct conformed contact with the contoured part to raise a surface temperature of the contoured part; and moving the flexible membrane out of direct conformed contact with the contoured part. 
Regarding claim 17, Laaly teaches positioning the heated flexible membrane into direct conformed contact with the contoured part comprises conforming the heated flexible membrane to a 
 Regarding claim 18, Laaly teaches maintaining the heated flexible membrane in direct conformed contact with the contoured part (to cure adhesive) comprises maintaining the vacuum.
Regarding claim 20, Laaly teaches the method is carried out in an elevated temperature environment in an oven.
As to the limitation in claim 16 of “to which a laminate is to be applied” and claim 19, these limitations are directed to an intended further use of the contoured part following the claimed method which intended further use is not expressly and positively claimed.  Laaly anticipates these limitations as following the method taught by Laaly the counted part is capable of “to which a laminate is to be applied” by applying a laminate thereto and further wherein the laminate has an adhesive applied thereto with an activation temperature at least 80oC below the heating temperature taught by Laaly (e.g. approximately 160oC) is further capable of “wherein the heating the flexible membrane comprises heating the flexible membrane to a temperature of at least 80oC above an activation temperature of an adhesive applied to a laminate to be applied to the contoured part”.  If applicant intends for either of these limitations to further limit claims 16 and 19 in addition to that above (i.e. to more than functionally/an intended further use) such further limitations/steps must be positively claimed.

Claim Rejections - 35 USC § 103
Claims 1-3, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laaly in view of Valerio et al. (U.S. Patent 4,447,282).
Laaly is described above in full detail.  As noted above Laaly teaches positioning (by placing the upper chamber in fluid communication with the atmosphere and applying vacuum in a lower chamber 72) the heated flexible membrane into direct conformed contact with the upper surface of the laminate .
Claims 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Laaly in view of Zhao et al. (U.S. Patent Application Publication 2016/0126361).  Additionally, claims 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Laaly and Valerio as applied to claims 1-3, 10, and 12-15 above, and further in view of Zhao.
Laaly is described above in full detail.  Laaly teaches heating the flexible membrane and heating the conformed laminate and the contoured part is for heating the heat activated adhesive at least to a predetermined temperature of an activation temperature of the heat activated adhesive which is considered suggested as the softening/melting point of the adhesive wherein for example the adhesive is ethylene-vinyl acetate (EVA) and wherein for example the activation temperature is approximately oC (Paragraphs 0038, 0039, 0049, and 0050).  It is well understood in the same art (as that of Laaly) the melting temperature of EVA adhesive is 60oC as evidenced by Zhao (Paragraph 0295).  
As to the limitation in claim 4 of “at which the heat activated adhesive melts” and claims 5-8 and 11, as noted above Laaly is considered to at least suggest the heat activated adhesive melts, and Laaly does not teach away from heating to any particular temperature above the activation temperature.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heat activated adhesive taught by Laaly and Laaly as modified by Valerio melts as is not only suggested by Laaly but conventional and predictable EVA adhesive has a melting point as evidenced by Zhao and further wherein heating the flexible membrane and heating the conformed laminate and contoured part is heating of the membrane, conformed laminate, and contoured part at least to an activation/melting temperature of the heat activated adhesive such as to wherein heating the flexible membrane comprises heating the flexible membrane to a predetermined temperature that is greater than the activation temperature, wherein the predetermined temperature is at least eighty degrees Celsius greater than the activation temperature, wherein the predetermined temperature is at least one hundred degrees Celsius greater than the activation temperature, wherein the predetermined temperature is at least one hundred and twenty degrees Celsius greater than the activation temperature, and wherein the elevated temperature environment is sustained at around 80oC as Laaly expressly directs to the heating is to a predetermined temperature (e.g. 160oC) that is greater than the activation temperature of the adhesive such as EVA adhesive and EVA adhesive melts/activates around 60oC as evidenced by Zhao, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and further wherein there is no evidence of record showing that any of the claimed ranges are critical and Laaly does not teach away from any of the claimed ranges (See MPEP 2144.05).
.  

Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive.
Applicant argues, “However, unlike claim 1, the flexible membrane (70) is not utilized in an preheating step to preheat any of the photovoltaic system layers prior to receiving a layer to be bonded thereto.” And “Valerio fails to disclose any use of a heated elastic diagram to surface heat a layer before the layers are stacked and bonded.”.
This argument is not persuasive as none of the claims are commensurate in scope with the argument as none of the claims require preheating the contoured part prior to receiving the laminate bonded thereto (i.e. none of the claims require the steps of claim 1 are carried out sequentially one after another as set forth in the claim, rather only a “method comprising:” the steps is required wherein Laaly teaches a method comprising all of the steps of the claim in the order as set forth above in the rejection).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746